Title: From Thomas Jefferson to James Dinsmore, 12 June 1808
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     Sir 
                     
                     Washington June 12. 08.
                  
                  I observed about a dozen gutters of sheet iron lying out in front of the kitchen, which I suppose to be left after all our purposes at Monticello are answered. if so, would it not be well to send 8. of them to Bedford for the gutters of the two Porticos? I suggest this for your consideration, being myself unapprised of the facts. I salute you with esteem.
                  
                     Th: Jefferson 
                     
                  
               